NO. 07-08-0352-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                    APRIL 2, 2009

                         ______________________________


                                JASON DON FRIDAY,

                                                            Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                            Appellee

                       _________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                  NO. 19702-C; HON. ANA ESTEVEZ, PRESIDING

                       ________________________________

                                Memorandum Opinion

                       ________________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellant Jason Don Friday pled guilty to aggravated robbery with a deadly weapon

as well as an enhancement offense.        Thereafter, he was convicted and, after a

punishment hearing to the court, sentenced to thirty-two years confinement and a fine of

$1,000.
        Appellant’s counsel has filed an Anders brief1 wherein he certifies that, after

diligently searching the record, he has concluded that appellant’s appeal is without merit.

Along with his brief, he has filed a copy of a letter sent to appellant providing appellant with

a copy of the brief and informing him of his right to file a response pro se.2 By letter dated

January 27, 2009, this court also notified appellant of his right to file his own response by

February 26, 2009, if he wished to do so. Appellant thereafter filed a motion for extension

of time and was granted until March 30, 2009, to file his response. To date, he has not

done so.

        In compliance with the principles enunciated in Anders, appellate counsel discussed

two potential issues for appeal. They include 1) error in the sentencing of appellant, and

2) whether trial counsel provided effective assistance. However, counsel has satisfactorily

explained why each argument lacks merit.

        We have also conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any reversible error pursuant to Stafford

v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991). That review has failed to reveal any

such error.

        Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                            Brian Quinn
                                                            Chief Justice
Do not publish.

        1
            See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

        2
         Appellant also has the right to file a pro se petition for discretionary review within 30 days after our
judgm ent is rendered or the day the last tim ely m otion for rehearing is overruled pursuant to Texas Rule of
Appellate Procedure 68.

                                                       2